Citation Nr: 0017596	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  94-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran was separated from active duty in December 1969 
following over 20 years of active service.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

In February 1994, a hearing was held before a member of the 
Board who has since left.  The veteran was advised of his 
right to a hearing before a sitting member of the Board and 
responded that he did not want another hearing.  A transcript 
of the February 1994 hearing is of record.  

This case was remanded by the Board in October 1997 for 
additional development.  Subsequently, separate service 
connection was granted for degenerative joint disease (DJD), 
left hand, and right hand.  These awards represented a 
complete grant of the benefit sought on appeal (service 
connection for arthritis of the hands), and this issue has 
been removed from appeal status.  

The claim is now ready for adjudication.


FINDINGS OF FACT

The veteran's service connected hemorrhoids have been 
productive of complaints of occasional rectal bleeding on 
toilet paper, without anemia, and the hemorrhoids are no more 
than mild or moderate.

CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when the contentions and the evidence of record 
are viewed in the light most favorable to such claim.  
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings, greater 
than the current noncompensable rating is warranted for 
hemorrhoids.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Hemorrhoids are evaluated pursuant to the criteria found in 
38 C.F.R. § 4.115, Diagnostic Code 7336, Hemorrhoids, 
external or internal, as follows:  With persistent bleeding 
and with secondary anemia, or with fissures warrants a 20 
percent evaluation; large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
warrants a 10 percent evaluation; mild or moderate warrants a 
0 percent evaluation. 38 C.F.R. § 4.114 (1999). 

The veteran was granted service connection for hemorrhoids in 
a rating action in January 1971, and a noncompensable rating 
was assigned.  This rating has remained in effect to this 
time.

On a VA examination in April 1993, the examiner noted a 
history of a hemorrhoidectomy in 1969.  One hemorrhoidal tag 
was noted at three o'clock.  No external hemorrhoids or 
rectal masses were noted, and stool was hematest-negative.  
The examiner diagnosed status post hemorrhoidectomy, 1969, 
with a residual external hemorrhoidal tag and history of 
fecal leakage, despite intact rectal sphincter.

At a Travel Board Hearing in February 1994, the veteran 
reported that he had undergone a hemorrhoidectomy in December 
1993.  The Board remanded this claim in June 1995, in part, 
to obtain pre-surgery, and post-surgery records, as well as 
ongoing treatment records from both private, and VA 
physicians.

On a VA examination in March 1996, the examiner diagnosed 
status post hemorrhoidectomy secondary to recurrent 
hemorrhoids.  However he failed to include any examination 
findings, or identify any residuals.  The claim was remanded 
in October 1997, in part, for a comprehensive rectal 
examination.

On a VA examination in December 1998, the veteran reported a 
history of hemorrhoids and hemorrhoidal bleeding in 1967.  In 
1969 and in December 1993 he underwent hemorrhoidectomies. He 
has been treated with daily Metamucil and is doing well 
although he occasionally sees blood on toilet paper after 
wiping.  He denied any change in bowel habits, and goes to 
the bathroom once daily to move his bowels.  He denied any 
weight change.  He stated that he sometimes had fecal leakage 
through the rectum.  

The examiner noted the abdomen was soft, nontender, and 
nondistended.  The rectal examination revealed a small 
hemorrhoid on the posterior aspect, nonthrombosed.  No 
fissure was seen, and he had good sphincter control, and 
tone.  The prostate was  normal, and there was no stool in 
the vault.  Hemacult was negative, with no evidence of 
bleeding.  

The examiner further noted that the veteran underwent an air 
barium contrast enema in September 1993, that was within 
normal limits, except for scattered diverticulitis.  He was 
doing well on Metamucil for diverticulitis and constipation, 
which caused trauma to his hemorrhoids.  He had occasional 
bleeding on toilet paper after a straining bowel movement, 
and missing a Metamucil dosage.  

The Board finds that the criteria for entitlement to a 
compensable rating for hemorrhoids are not met. The evidence 
does not show that there were any large hemorrhoids which 
were irreducible, or evidence of any thrombotic hemorrhoids. 
The Board also finds that the evidence does not show 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures. While the evidence does indicate 
occasional bleeding, this is apparently the result of the 
trauma associated with straining during a bowel movement. The 
evidence does not show anemia or the presence of fissures.

Accordingly, the Board finds that the criteria for 
entitlement to a compensable rating for hemorrhoids are not 
met and the veteran's claim therefor is denied. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (1999).

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As there is no evidence of record of marked interference with 
daily activities or frequent hospitalizations attributable 
only to the appellant's hemorrhoids disorder beyond that 
contemplated by the regular scheduler provisions, the Board 
does not find that this is such an unusual or exceptional 
disability picture as to render application of the provisions 
of the rating schedule impractical and therefore to warrant 
an extraschedular evaluation.  38 C.F.R. § 3.321(b).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in evaluating the evidence of 
disability resulting from hemorrhoids.  No such doubt arises 
because the evidence is not in equipoise. The preponderance 
of the evidence of record is against a compensable evaluation 
for hemorrhoids.  The provisions regarding reasonable doubt 
are not applicable when the evidence is not in equipoise.


ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

